Name: Commission Regulation (EEC) No 1003/86 of 7 April 1986 correcting Regulation (EEC) No 2813/85 on an invitation to tender for the refund on export of wholly-milled long grain rice to certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 4 . 86 Official Journal of the European Communities No L 93/9 COMMISSION REGULATION (EEC) No 1003/86 of 7 April 1986 correcting Regulation (EEC) No 2813/85 on an invitation to tender for the refund on export of wholly-milled long grain rice to certain third countries 2813/85 as originally drafted and it appears appropriate therefore to correct the said Article with effect from the date of entering into force of the original Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1431 /76 of 21 June 1976 laying down general rules for granting export refunds on rice and criteria for fixing the amount of such refunds (3), and in particular Article 4" thereof, Whereas Commission Regulation (EEC) No 2813/85 (4) defines in Article 1 the zones which are the subject of the Regulation by reference to Annex I to Commission Regu ­ lation (EEC) No 11 24/77 (*), as last amended by Regula ­ tion (EEC) No 3634/83 (*) ; whereas the latter Regulation did not constitute at that time the correct reference to the latest amendment which was Commission Regulation (EEC) No 501 /85 0 ; Whereas Regulation (EEC) No 1124/77 has been subse ­ quently amended, the latest amendment being Regulation (EEC) No 3817/85 (8) ; Whereas practical difficulties have been encountered in the application of Article 1 of Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The words 'as last amended by Regulation (EEC) No 3634/83' in Article 1 ( 1 ) of Regulation (EEC) No 2813/85, together with the corresponding footnote, are hereby deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 8 October 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 7 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 166, 25. 6 . 1976, p. 1 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 166, 25 . 6 . 1976, p. 36 . (4) OJ No L 266, 9 . 10 . 1985, p. 8 . 0 OJ No L 134, 28 . 5 . 1977, p. 53 . O OJ No L 360, 23 . 12. 1983, p. 21 . f) OJ No L 60, 28 . 2. 1985, p. 26 . o OJ No L 368 , 31 . 12. 1985, p. 16 .